Name: Commission Regulation (EC) No 83/1999 of 13 January 1999 amending the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  agricultural structures and production;  agricultural activity;  consumption
 Date Published: nan

 Avis juridique important|31999R0083Commission Regulation (EC) No 83/1999 of 13 January 1999 amending the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92 Official Journal L 008 , 14/01/1999 P. 0017 - 0017COMMISSION REGULATION (EC) No 83/1999 of 13 January 1999 amending the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), as last amended by Commission Regulation (EC) No 1068/97 (2), and in particular Article 9 thereof,Whereas, in accordance with Article 9 of Regulation (EEC) No 2081/92, the French Government has requested that the name 'Ossau-Iraty Brebis-PyrÃ ©nÃ ©es`, registered as a protected designation of origin by Commission Regulation (EC) No 1107/96 (3), as last amended by Regulation (EC) No 1549/98 (4), should be changed to 'Ossau-Iraty`;Whereas examination of the request for amendment has revealed that it is a minor amendment; whereas this is because, although an amendment to a registered name, which in principle should be considered a major amendment, it does not affect the rights of the holders of the name in question; whereas, furthermore, the amendment does not affect the rights of other producers;Whereas, in accordance with the procedure provided for in Article 9 of Regulation (EEC) No 2081/92, the Commission decided in its Decision of 20 March 1998 not to apply the procedure provided for in Article 6 as it was a case of a minor amendment;Whereas it has also been concluded that this is an amendment in compliance with Regulation (EEC) No 2081/92; whereas, therefore, the change of the name 'Ossau-Iraty Brebis-PyrÃ ©nÃ ©es` to 'Ossau-Iraty` should be registered and the Annex to Regulation (EC) No 1107/96 should be amended accordingly;Whereas, in accordance with Article 6(4) of Regulation (EEC) No 2081/92, the amendment of the name 'Ossau-Iraty Brebis-PyrÃ ©nÃ ©es` to 'Ossau-Iraty` should be published in the Official Journal of the European Communities,HAS ADOPTED THIS REGULATION:Article 1 In the Annex to Regulation (EC) No 1107/96, the protected designation of origin 'Ossau-Iraty Brebis-PyrÃ ©nÃ ©es` is hereby replaced by 'Ossau-Iraty`.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 January 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 208, 24. 7. 1992, p. 1.(2) OJ L 156, 13. 6. 1997, p. 10.(3) OJ L 148, 21. 6. 1996, p. 1.(4) OJ L 202, 18. 7. 1998, p. 25.